MEMORANDUM *
Lyle Abramowitz appeals the district court’s grant of summary judgment in favor of the City of Long Beach and two of its police officers in his suit under 42 U.S.C. § 1983. Although Abramowitz framed his alleged constitutional deprivations in terms of due process, the validity of his arrest must be analyzed under Fourth Amendment standards. Picray v. Sealock, 138 F.3d 767, 770 (9th Cir.1998). Because no reasonable jury could find that the officers did not have probable cause to *584arrest Abramowitz for the offense charged, we affirm the district court on the merits. McKenzie v. Lamb, 738 F.2d 1005, 1008 (9th Cir.1984). In so doing, we reject Abramowitz’s contention that the officers’ alleged violation of state law in connection with his arrest directs a contrary result. In an action brought under § 1983, “state law governing an arrest is irrelevant to determining whether the arrest deprived an individual of rights secured by the federal constitution or a federal statute.” United States v. Mota, 982 F.2d 1384, 1387 (9th Cir.1993) (citing Barry v. Fowler, 902 F.2d 770, 772 (9th Cir.1990)).
Because we find that ho constitutional violation occurred, we affirm the district court’s grant of summary judgment to the City of Long Beach on the Monell claim. Scott v. Henrich, 39 F.3d 912, 916 (9th Cir.1994).
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.